MANDATE
THE STATE OF TEXAS

TO THE 290TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 23, 2014, the cause upon appeal to
revise or reverse your judgment between

James Garza, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-11-00891-CR     and    Tr. Ct. No. 2009CR12648A

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the portion of the
trial court’s judgment imposing a sentence of life without the possibility of
parole is REVERSED and the cause is REMANDED for resentencing in
accordance with this court’s opinion.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on May 29, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853